DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 12/17/2020, this a RCE First Action, wherein claims 1, 7-10, and 16-18 are currently pending in the instant application.
-. It is noted that claims 1 and 10 have been amended.
-. It is noted that claims 2-4, 6, 11-13 and 15 have been cancelled.

              Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

      EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims , 7-10 and 16-18 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination specified as a whole in independent claims 1 and 10. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 4,837,734 to Ichikawa et al- which discloses a planning means for generating a procedure mixing manual operations and automatic operations based on skill data indicating a level of skill of a human operator and a goal of the work to be performed, slave 
It is noted that the Ichikawa reference only discloses image information. Ichikawa does not disclose, or suggest, information different from image information.
US 6,424,885 to Niemeyer et al - which discloses enhanced telepresence and telesurgery systems which automatically update coordinate transformations so as to retain coordination between movement of an input device and movement of an end effector as displayed adjacent the input device. The invention generally maps a controller workspace (in which the input device moves) with an end effector workspace (in which the end effector moves), and effects movement of the end effector in response to the movement of the input device. This allows the use of kinematically dissimilar master and slave linkages having, for example, different degrees of freedom. Using an image capture device coupled to the end effector linkage allows calculation of the desired mapping coordinate transformations automatically.


There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 7-9 and 16-18 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 10.

c.	Therefore, Claims 1, 7-10, and 16-18 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.                      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B